Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102a1 as being anticipated by Takahashi (US 2003/0085122). 
Regarding claim 23, Takahashi teaches a sputter device for sputtering deposition of a layer on a three- dimensionally shaped substrate surface of a substrate in a deposition area (Fig. 2), the sputter device comprising in a deposition section of the sputter device: 
at least one vacuum supply for generation of a vacuum in the deposition section (col. 12, ln. 40-45); 
a gas supply for introduction of process gas for the sputtering deposition in the deposition section (col. 12, ln. 40-45); 
a substrate holding device  for support of the substrate relative to a substrate reference surface of the substrate holding device; 
and planar sputter sources (20a, 22a, 24a, Fig. 2), each of which is held by an individual source support (20, 22, 24), each of which has an individual reference point allocated on a sputter surface facing the deposition area, and each of which has a source distance to a source reference surface from 
are arranged as a two-dimensional array opposite the deposition area, and extend along the source reference surface, wherein the source reference surface is parallel to the substrate reference surface, wherein at least one of the planar sputter sources has a source distance deviating from zero, and wherein the source distance is measured between the source reference surface and the individual reference point of the at least one of the planar sputter sources along a normal of the source reference surface passing through the individual reference point (Fig. 2).
The Examiner takes the position that a three dimensional shaped substrate surface does not receive any patentable weight in an apparatus claim because it is a material worked upon by the apparatus.   Materials worked upon do not receive patentable weight.  See MPEP 2115. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hollars (US 6,365,010) in view of Bangert (US 8,137,510) and Lemmer (US 6,336,999). 
Regarding claim 15, Hollars teaches a sputter device for sputtering deposition of a layer on a three-dimensionally shaped substrate surface of a substrate in two deposition areas, the sputter device comprising in one or two deposition sections of the sputter device (fig. 13):
 at least one vacuum supply (62, Fig. 13) for generation of a vacuum in each deposition section; 
a gas supply for introduction of a process gas for the sputtering deposition in each deposition section (95a, 95b, Fig. 2c);
one or two substrate holding devices (85) for the support of the substrate relative to a substrate reference surface of each substrate holding device; 
and tubular cathodes (20) as sputter sources, each of which is held by one individual source support (fig. 2b)and each of which has an individual reference point allocated on a sputter surface facing the deposition area (Fig. 2a-2c, Fig. 13), 
wherein the sputter sources are arranged as two one-dimensional arrays of tubular magnetrons that are parallel and adjacent to each other and that are spaced apart from each other (Fig. 13), wherein axial directions of the tubular magnetrons of both arrays, along a transport path of the substrate between the two deposition areas, have a rotation angle p in relation to each other which ranges from 0* to 90* (Fig. 13), 
wherein each array is opposite one deposition area of the two deposition areas and each extends along a source reference surface that passes through at least one reference point of the sputter sources of the respective array (fig. 13), wherein the source reference surface is parallel to the substrate reference surface. 
Hollars does not teach wherein at least one of the sputter sources has a source distance to the source reference surface deviating from zero, and wherein the source distance is measured between the 
Bangert teaches a sputter device for sputtering deposition of a layer on a three-dimensionally shaped substrate surface of a substrate in two deposition areas (col. 3, ln 30-31), 
Bangert teach wherein the source reference surface is parallel to the substrate reference surface, wherein at least one of the sputter sources has a source distance to the source reference surface deviating from zero, and wherein the source distance is measured between the source reference surface and the reference point of the at least one of the sputter sources along a normal of the source reference surface passing through the reference point (see annotated figure 1 below).

    PNG
    media_image1.png
    902
    668
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the deposition section of Hollars by providing at least one of the sputter sources has a source distance to the source reference surface deviating from zero, and wherein the source distance is measured between the source reference surface and the reference point of the at least one of the sputter sources along a normal of the source reference surface passing through the reference point, as taught by Bangert, because it would allow uniformly coating large area substrates (col. 3, ln. 1-7). 

Lemmer wherein the one or two substrate holding devices (70, 71, 74, Fig. 6) is configured to rotate the substrate around an axis that is parallel to a normal of the substrate reference surface while transferring the substrate from a first deposition area (58) to a second deposition area (59) of the two deposition areas (Fig. 6).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the one or two substrate holding devices of Hollars by rotating the substrate around an axis that is parallel to a normal of the substrate reference surface while transferring the substrate from a first deposition area to a second deposition area of the two deposition areas, as taught by Lemmer, because it would efficiently manufacture coated articles of different types (col. 3, ln. 5-10). 
Regarding claim 16, neither Hollars nor Bangert teach claim 16. 
 Lemmer teaches a method during a first stage, depositing on the first deposition area of the two deposition areas by a first subset (58) of the sputter sources; 
during a subsequent second stage, depositing on the second deposition area (59) of the two deposition areas by a second subset of the sputter sources that differs from the first subset; 
and rotating the substrate around the axis that is parallel to the normal of the substrate reference surface while transferring the substrate from the first deposition area the second deposition area (Fig. 6).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the one or two substrate holding devices of Hollars by providing a method during a first stage, depositing on the first deposition area of the two deposition areas by a first subset (58) of the the second deposition area (59) of the two deposition areas by a second subset of the sputter sources that differs from the first subset; and rotating the substrate around the axis that is parallel to the normal of the substrate reference surface while transferring the substrate from the first deposition area the second deposition area, as taught by Lemmer, because it would efficiently manufacture coated articles of different types (col. 3, ln. 5-10). 
Regarding claim 17, Lemmer teaches wherein sub-areas of the substrate surface that differ from each other are coated during both the first stage and the second stage (different layers shown in Fig. 2).  
Regarding claim 18, Lemmer teaches the transferring the substrate from the first deposition area to the second deposition area is performed within a transfer plane and occurs while maintaining an angular orientation of the substrate in a substrate plane that is parallel to the transfer plane (Fig. 6).
Regarding claim 19, Hollars does not explicitly teach a method comprising controlling the sputter device of claim 15, wherein the controlling takes place on a basis of a characteristics curve map or a transfer function determined prior through computer-supported simulations or through deposition trials.
Bangert teaches controlling takes place on a basis of a characteristics curve map or a transfer function determined prior through deposition trials (col. 3, ln. 63-67) because it would improve the evenness of the coating thickness on the substrate (col. 3, ln. 65-67). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controlling of Hollars by providing controlling takes place on a basis of a characteristics curve map or a transfer function determined prior through deposition trials, as taught by Bangert, because it would improve the evenness of the coating thickness on the substrate (col. 3, ln. 63-67). 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi as applied to claim 23 in view of Scobey (US 9,771,647).
Regarding claim 24, Takahashi does not teach the planar sputter sources are circular planar sputter sources.
Scobey teach the planar sputter sources are circular planar sputter sources (col 7, ln. 40-50).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the planar sputter sources of Takahashi by providing the sputter sources are circular planar sputter sources, as taught by Scobey, because it would reduce non-uniform erosion of the target and provide improved target utilization (col. 2, ln. 5-10). 
Allowable Subject Matter
Claims 1-4, 6-14 and 20-22 are allowed. 
Response to Arguments
Applicant's arguments filed May 6, 2021 have been fully considered but they are not persuasive.   
Applicant submits that Independent claim 15 incorporates claim 5 however, the new amendments are drawn to substrate rotation and not sputter source rotation. 
Claim 23 is rejected over Takahashi set out above. 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J BRAYTON/Primary Examiner, Art Unit 1794